PER CURIAM.
The defendant was convicted of three counts of grand theft second degree, two counts of dealing in stolen property and one count of violating the State Racketeer Influenced and Corrupt Organization Act, following a jury verdict finding him guilty. By this appeal, the defendant seeks reversal of his convictions and sentences.
All points raised in support of the defendant’s argument for reversal have been carefully considered in the light of the record on appeal, briefs and arguments of counsel. We find merit in only one point: the defendant’s contention that the three concurrent five and one-half year sentences imposed for the three grand theft convictions exceed the maximum legal sentences for such offenses. Grand theft second degree, § 812.014(2)(b), Fla.Stat. (1985), is a third degree felony, punishable by a term of imprisonment not exceeding five years for each such conviction, § 775.082(3)(d), Fla.Stat. (1985). Accordingly, we reverse the sentences imposed for the grand theft convictions and remand the cause to the trial court with directions to modify these sentences to conform with the statutory legal maximum penalty of five years. In all other respects, the convictions and sentences appealed from are affirmed.
*1310Affirmed in part; reversed in part and remanded.